Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
Claims 15-20 cancelled.
Claims 1-14 are allowable.
Reasons for Allowance
Claims 1-14 are allowable for the following reasons:
The instant application is deemed to be directed to a nonobvious improvement over the invention patented in Nakama et al. (US. Pub. 2015/0198773) and Ott et al. (US. Pat. 9,016,953).
Applicant’s arguments of current amendment with respect to claims 1-14, have been fully considered and are persuasive.
Claims 1, 6 and 11 are allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious of an end connector for a fiber optic cable including “…a malleable cylindrical crimp around the rear body, the malleable cylindrical crimp allowing the strength members to extend between the malleable cylindrical crimp and the outer surface of the cylindrical retention portion of the rear body; the malleable cylindrical crimp comprising a plurality of thicker annular regions separated by respective ones of a plurality of thinner annular regions, the thicker annular regions having a greater radial thickness than the thinner annular regions, the plurality of thicker annular regions being axially aligned with respective ones of the plurality of recessed annular grooves” in combination with the rest of the limitation of the base claims.  It is these limitations found in the claims, as they are claimed in the 
Claims 2-5 are allowed in virtue of dependency of claim 1.
Claims 7-10 are allowed in virtue of dependency of claim 6.
Claims 12-14 are allowed in virtue of dependency of claim 11.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q LAM whose telephone number is (571)272-9790.  The examiner can normally be reached on Flex M-F 9:30-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hung  Lam/
Patent Examiner, Art Unit 2883



/KAVEH C KIANNI/Primary Examiner, Art Unit 2883